It is a maxim of chancery jurisprudence that there can be no equitable incapacity to contract on the ground of mental weakness or infirmity, without a legal incapacity to contract for the same reason; and the court does not consider that the evidence in this case shows the complainant to be as incapable of making such a contract, as his counsel seemed to think and had contended for in his argument. Whatever may have been his want of judgment, prudence, or of strength of mind, his capacity to attend to and conduct his own affairs in the several branches of business in which he had been engaged, and even to purchase and sell real estate before he moved into this State, seems never to have been questioned in any serious manner, at least, in the State from which he came; while no one could fail *Page 157 
to observe that the witnesses residing in this State, and who had only known him since he moved into it, and so state in their depositions, were very much, if not entirely influenced by the views which they have taken of the purchase in question, in the impressions which they have expressed as to his mental capacity and fitness to make such a contract, but which should not have been made the main or sole test by which the question of his capacity is to be determined in this case. For however unwise or unfortunate for him it may have been, if it was the only unwise or imprudent contract he has ever made, it certainly would not be sufficient of itself to establish his incapacity to contract for the purchase of another farm at that, or any other price. As to the mental infirmities of the complainant more particularly stated and relied on in the bill, that of want of knowledge and judgment in regard to the productive quality and the value of land in this State, and that degree of credulity which would render him the ready dupe and easy victim of unscrupulous and designing parties in a matter of contract like this, we must say that the first would not be evidence of inherent mental weakness or imbecility, if clearly established, while the latter is certainly not proved by the facts and the evidence in the case. And as this constitutes one of the main grounds of the bill and the prayer for rescission of the Contract, as well as of the argument of the counsel for the complainant, and the mere matter of the misrepresentations alleged and complained of, admitting them to have been proved as alleged, could not alone entitle him to the relief prayed for, according to the equity on which the whole case proceeds, we must confirm the decree of the Chancellor in the case in all respects; and let the decree of this court be so entered. *Page 158